OPINION

Per Curiam:

This action by National Cash Register Company against Ramsay’s, Inc., was brought to recover money remaining due *105upon contracts for the installment purchase of cash registers. The district court denied Ramsay’s contention that the goods were neither merchantable nor fit for the purpose intended, and entered judgment for National Cash Register. That contention tendered fact issues which the court resolved against Ramsay. Since substantial evidence supports that determination we must affirm.
Affirmed.